687 N.W.2d 387 (2004)
In re Petition for REINSTATEMENT to the Practice of Law OF Peter D. BERGSTROM, Registration No. 1533.
No. A04-1574.
Supreme Court of Minnesota.
October 7, 2004.

O R D E R
On July 12, 2002, this court publicly reprimanded petitioner Peter D. Bergstrom and ordered that the May 8, 1997, stay of his indefinite suspension remain in effect subject to the requirements existing at that time. Petitioner and the Director of the Office of Lawyers Professional Responsibility have entered into a stipulation in which they jointly recommend that the stayed suspension and the conditions of the stay be terminated.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the stayed suspension of petitioner Peter D. Bergstrom is terminated and petitioner is reinstated to the practice of law effective immediately.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice